      Case 2:20-cv-00130-TS Document 25 Filed 04/29/20 PageID.83 Page 1 of 8
Barnard Madsen, Esq.
FILLMORE SPENCER LLC
At Jamestown Square
3301 N. University Avenue
Provo, Utah 84604
801-426-8200
Fax: 801-426-8208
www.fslaw.com

Chris Wellman, Esq., Pro Hac Vice
Scott Wellman, Esq., Pro Hac Vice
WELLMAN & WARREN LLP
24411 Ridge Route Drive, Unit 200
Laguna Hills, CA 92653
T: 949-580-3737
cwellman@w-wlaw.com


                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

  ONYX LIFESTYLE LTD, a United Kingdom                   FIRST AMENDED COMPLAINT:
  company,
                                                         1. CONVERSION
         Plaintiff,                                      2. INTERFERENCE WITH
                                                            CONTRACT
  v.                                                     3. BREACH OF CONTRACT –
                                                            THIRD PARTY BENEFICIARY
 FIRST DATA MERCHANT SERVICES,                           4. BREACH OF CONTRACT –
 LLC, a Florida limited liability company; ONE              THIRD PARTY BENEFICIARY
 CONCIERGE, LLC, a Utah limited liability                5. CONSTRUCTIVE TRUST
 company; and DOES 1 to 25,                              6. UNJUST ENRICHMENT

        Defendants.                                      [REQUEST FOR JURY TRIAL]



                                                             Case No. 2:20-cv-00130-TS-CMR

                                                                      Judge Ted Stewart

                                                            Magistrate Judge Cecilia M. Romero



                                             THE PARTIES

   1. Plaintiff Onyx Premier d/b/a Onyx Lifestyle (“Onyx”) is a United Kingdom entity with its

       headquarters located at London, London ECAN 7AF, GB.

   2. Defendant First Data Merchant Services, LLC (“First Data”) is a Florida limited liability company

       with its principle place of business located at 5565 Glenridge Connector NE Atlanta, Georgia 30342.
  Case 2:20-cv-00130-TS Document 25 Filed 04/29/20 PageID.84 Page 2 of 8
3. Defendant One Concierge, LLC (“OC”) is a Florida limited liability company with its principle place

    of business located at 3300 N Ashton Blvd, STE 200, Lehi, Utah 84043.

4. On information and belief, each of the Defendants herein are agents and employees of each of the other

    Defendants, and proximately caused Plaintiff’s damages while acting in such capacity.

5. The true names and capacities of those individuals and entities sued as DOES 1 through 25 are unknown

    to Plaintiff who, therefore, sue those Defendants by such fictitious names. Plaintiff will seek leave of

    this Court to amend this Complaint to allege their true names and capacities when ascertained.

                                      STATEMENT OF FACTS

    Onyx

6. Onyx is a multi-level marketing company – otherwise known as an MLM company- that engages in

    the business of providing pre-paid debit cards and other products.

7. As with other MLM companies, Onyx markets and sells its products through a network of independent

    distributors who are remunerated pursuant to a “Compensation Plan,” which provides for a structures

    series of rankings, commissions, and bonuses based upon their sales volume and the sales volume of

    the number of distributors placed beneath them.

8. That is, a distributor earns income on his or her sales of Onyx’s products, as well as the sales of the

    distributors aligned beneath him or her – hence, the multi-level structure.

9. The field of independent distributors are the life blood of an MLM company, including Onyx. This is

    because the independent distributors are the sole marketing arm for the MLM company such as Onyx,

    and without them the company cannot survive. Because of this, the identities and contact information

    of the independent distributors constitute a proprietary trade secret of Onyx. In this regard, Onyx

    maintains the identity and contact information of the distributors under secrecy, and each distributor

    agrees that such identities are proprietary trade secrets and may only be used for the limited purpose of

    promoting Onyx.

    First Data

10. First Data is a merchant processing company that provides its services worldwide, including Utah.

11. On information and belief, First Data contracts with several Utah residents, and therefore has

    purposefully directed its activities within the State of Utah.

12. In addition, First Data maintains several offices and bank accounts within the State of Utah.
     Case 2:20-cv-00130-TS Document 25 Filed 04/29/20 PageID.85 Page 3 of 8
Merchant Processing Services

   13. In order to payout commissions to its distributors, Onyx contracts with a third-party company, AU

       Card Limited (“AU”), to act as its merchant processor.

   14. AU then uses another company, OC, to carry out those services. On information and belief, AU and

       OC have common ownership and management.

   15. However, in actuality, neither AU nor OC performs the merchant processing services, but instead

       maintains a merchant account with defendant, First Data, to provide the services to Onyx. In other

       words, AU and OC merely act as an intermediary regarding the merchant processing services that are

       provided to Onyx, as all of the merchant processing services are actually performed by First Data. An

       illustration of how this arrangement is structured is shown below:



                         K for merchant processing
                         services
    Onyx                                                              AU

                                                                                 Delegation of
                                                                                 merchant processing
                                                                                 services




                                                                     OC


                                                                                 Delegation of merchant
                                           Merchant processing                   processing services
                                           services rendered and
                                           returned


                                                                    First Data


   16. On information and belief, First Data was fully aware that it would be providing services for Onyx’s

       business at the time it contracted with OC. Indeed, it is believed that the contract between OC and First

       Data specifically details services that were to be provided directly for the benefit of Onyx. In this

       regard, both AU and OC are shams and the real contract for services is between Onyx and First Data.

       The Contract for Merchant Processing Services

   17. To initiate the services mentioned above, Onyx entered into a written contract with AU on or about

       May 6, 2019.
     Case 2:20-cv-00130-TS Document 25 Filed 04/29/20 PageID.86 Page 4 of 8
   18. According to the terms of the contract, AU agreed that it would provide “merchant processing”

       services to Onyx in exchange for a fee. It was understood that whenever a distributor would sell

       Onyx’s products, the proceeds would be submitted directly to OC via credit card, who would then

       transfer the funds through its merchant account with First Data to be processed. First Data would then

       clear and reconcile the payments, send the payments back to OC, who would then subsequently

       disburse commissions to Onyx’s distributors in accordance to Onyx’s Compensation Plan.

The Business Dispute

   19. In or around October 2019, Onyx and AU/OC had a business dispute. Specifically, after initiating the

       above-referenced contract, Onyx discovered that AU and OC conspired with one another to hijack

       Onyx’s distributor base by misappropriating contact information that was shared with them for

       purposes of paying commissions. AU and OC then used the contact information to send out mass

       solicitation emails to all of Onyx’s distributors, trying to recruit them into AU and OC’s new

       competing MLM company, Club Swan.

   20. At the time this was discovered, First Data was holding, and still is holding, approximately $1,566,868

       belonging to Onyx (the “Disputed Amount”).

   21. The Disputed Amount constituted payments made by Onyx’s distributors for Onyx’s products that

       were directly transferred to OC via credit card transaction and then processed by First Data.

   22. The Disputed Amount was to be processed and paid out to Onyx and its distributors as commissions.

   23. Currently, the Disputed Amount is held in OC’s merchant account with First Data, and thus, by

       definition, is held in the possession, custody and control of First Data itself.

   24. In an effort to persuade distributors to leave Onyx and join Club Swan, OC willfully withheld the

       Disputed Funds from Onyx so that its distributors would not receive their commissions. By doing this,

       OC intended to disrupt the relationships between Onyx and its distributors by creating a sense of

       concern amongst the field that Onyx was either going out of business, or, absconding with its

       distributors’ commissions. As a result of these actions, Onyx distributors have begun and continue to

       end their relationships with Onyx.

   25. Since then, Onyx has demanded the return of the Disputed Amount both from First Data and OC.

   26. Regarding First Data, Onyx has informed it that the funds being held in OC’s merchant account

       actually belongs to Onyx and should immediately be turned over.
  Case 2:20-cv-00130-TS Document 25 Filed 04/29/20 PageID.87 Page 5 of 8
27. Despite having demanded these funds, First Data and OC refuse to return the monies.

28. As a result, Onyx has been damaged in an amount to be proven at trial.

                                                  COUNT 1

                                            CONVERSION

                       (By Onyx against all Defendants including Does 1 – 25)

29. Onyx incorporates all preceding paragraphs as though fully set forth here.

30. Defendants have committed a willful interference with Onyx’s property. Specifically, Defendants have

    taken and continue to withhold the Disputed Funds that rightfully belong to Onyx.

31. Defendants’ interference of withholding the Disputed Funds was done without lawful justification.

32. Onyx is entitled and has a legal right of possession to the Disputed Funds because they comprise

    revenue that was generated from the sale of Onyx’s products. While a portion of the revenue is

    intended to be disbursed as commissions to Onyx’s distributors, the bulk of the revenue belongs to

    Onyx itself and is used for its operations.

33. Onyx has been deprived of the Disputed Funds.

34. Onyx has and continues to be entitled to immediate possession of the Disputed Funds.

35. Defendants’ actions as described above were made under circumstances constituting oppression,

    malice, fraud, and represent a conscious disregard for the rights of Onyx. Onyx is therefore entitled to

    punitive and exemplary damages in an amount to be decided according to proof.

                                                  COUNT II

                               INTERFERENCE WITH CONTRACT

                                (By Onyx against OC and Does 1 – 25)

36. Onyx incorporates all preceding paragraphs as though set forth here.

37. OC intentionally interfered with Onyx’s existing contractual relationships. For instance, Onyx

    maintains contractual relationships with each of its distributors. OC interfered with these relationships

    by soliciting such distributors to join OC’s competing MLM company, Club Swan. OC also interfered

    with the distributors by withholding their commissions.

38. OC’s interference of these relationships was done for an improper purpose and by improper means. As

    stated above, OC solicited Onyx’s distributors by using contact information that it misappropriated
   from Onyx.
  Case        OC also intended Document
        2:20-cv-00130-TS       that by withholding commissions,
                                            25 Filed  04/29/20it would induce distributors
                                                                  PageID.88     Page 6 of  to 8

    terminate their relationship with Onyx and join Club Swan.

39. As a result of OC’s actions, Onyx has been damaged in an amount to be proven at trial.

40. Defendants’ actions as described above were made under circumstances constituting oppression,

    malice, fraud, and represent a conscious disregard for the rights of Onyx. Onyx is therefore entitled to

    punitive and exemplary damages in an amount to be decided according to proof.

                                               COUNT III

                  BREACH OF CONTRACT – THIRD PARTY BENEFICIARY

                                (By Onyx against OC and Does 1 – 25)

41. Onyx incorporates all preceding paragraphs as though set forth here.

42. AU entered an oral contract with OC. According to the terms of that agreement, OC agreed to provide

    merchant processing services directly for the benefit of Onyx in exchange for a processing fee. In other

    words, whenever a distributor would sell Onyx’s products, the proceeds would be submitted directly to

    OC via credit card, who would then transfer the funds through its merchant account with First Data to

    be processed. First Data would then reconcile the payments, send the payments back to OC, who

    would then subsequently disburse commissions to Onyx’s distributors in accordance to Onyx’s

    Compensation Plan.

43. Onyx has paid all processing fees to OC.

44. OC breached the contract by withholding the Disputed Amount from Onyx. The Disputed Amount

    should have been processed and paid out both to Onyx and its distributors.

45. OC was not excused from performing its duties pursuant to the agreement.

46. As a result of the breach, Onyx has been damaged in an amount to be proven at trial.

                                             COUNTY IV

                  BREACH OF CONTRACT – THIRD PARTY BENEFICIARY

                            (By Onyx against First Data and Does 1 – 25)

47. Onyx incorporates all preceding paragraphs as though fully set forth here.

48. OC and First Data entered into a written contract. According to the terms of the contract, First Data

    agreed to provide merchant processing services directly for the benefit of Onyx in exchange for a

    processing fee.

49. First Data has received all processing fees pursuant to the contract.
  Case 2:20-cv-00130-TS Document 25 Filed 04/29/20 PageID.89 Page 7 of 8
50. First Data breached the contract by withholding the Disputed Amount from Onyx. The Disputed

    Amount should have been processed and paid out to Onyx for the benefit of Onyx and its distributors.

51. First Data was not excused from performing its duties pursuant to the agreement.

52. As a result of the breach, Onyx has been damaged in an amount to be proven at trial.

                                               COUNT V

                                      CONSTRUCTIVE TRUST

                             (By Onyx against First Data an Does 1 – 25)

53. Onyx incorporates all preceding paragraphs as though fully set forth here.

54. First Data maintains possession of the Trusted Funds through wrongful acts of OC.

55. Onyx has an equitable interest in the Trusted Funds.

56. The Trusted Funds may be traced to OC’s wrongful behavior.

57. An injustice would result if First Data were able to keep the Trusted Funds that rightfully belong to

    Onyx.

58. For these reasons, Onyx seeks the imposition of a constructive trust over the Trusted Funds.

                                             COUNTY VI

                                      UNJUST ENRICHMENT

                          (By Onyx against all Defendants and Does 1 – 25)

59. Onyx incorporates all preceding paragraphs as though fully set forth here.

60. Onyx has conferred a benefit on OC and First Data in the form of providing them the Trusted Funds.

61. OC and First Data appreciated and had knowledge that Onyx conferred such benefit.

62. The retention of the Trusted Funds by First Data and OC would be inequitable because such funds do

    not belong to these defendants. For this reason, the trusted Funds must be returned to Onyx.

                                             COUNTY VII

                          MISAPPROPRIATION OF TRADE SECRETS

                              (By Onyx against all OC and Does 1 – 25)

63. Onyx incorporates all preceding paragraphs as though fully set forth here.

64. The contact information and identities of the Onyx distributors constitute a proprietary trade secret of

    Onyx.
   65.Case
       Such information is maintained
            2:20-cv-00130-TS          under reasonable
                                    Document           security
                                                25 Filed        and knowledge
                                                            04/29/20          of this information
                                                                        PageID.90       Page 8 ofis 8
       valuable to competitors of Onyx.

   66. Defendants OC and Does 1-25 have misappropriated these trade secrets and using it to compete

       directly with Onyx.

   67. As a result of such misappropriation, Onyx has been damaged.

   68. Onyx has been forced to expend attorney’s fees and costs in an attempt to remedy the misappropriation

       of its trade secrets including bringing and prosecuting this action.

                                           PRAYER FOR RELIEF

   1. For compensatory damages as the Court deems appropriate.

   2. For punitive damages.

   3. For the return of the Trusted Funds.

   4. For the imposition of a constructive trust over the Trusted Funds.

   5. For attorney’s fees and costs.

   6. For injunctive relief including that the Disputed Funds be turned over to Onyx or, at the very least, frozen

       until the court rules as to the rightful owner of the funds.

   7. For any other remedy as the Court deems appropriate.



Dated: April 27, 2020                                                 WELLMAN & WARREN LLP



                                                                      By: ___/s/ Chris Wellman________
                                                                              Chris Wellman, Esq
                                                                              WELLMAN & WARREN LLP
                                                                              24411 Ridge Route Drive, Unit 200
                                                                              Laguna Hills, CA 92653
                                                                              T: 949-580-3737
                                                                              cwellman@w-wlaw.com

Dated: April 27, 2020                                                 FILLMORE SPENCER LLC



                                                                      By: _/s/ Barnard Madsen___________
                                                                             Barnard Madsen, Esq.
                                                                             FILLMORE SPENCER LLC
                                                                             At Jamestown Square
                                                                             3301 N. University Avenue
                                                                             Provo, Utah 84604
                                                                             801-426-8200
                                                                             Fax: 801-426-8208
                                                                             www.fslaw.com
